Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of February 3, 2017 (this “Amendment”), is entered into by
and among the following parties:

(a) SPRINT SPECTRUM L.P., as initial Servicer (the “Servicer”);

(b) THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “Sellers” (the
“Sellers” and together with the Servicer, the “Sprint Parties”);

(c) THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “CONDUIT PURCHASERS”
(the “Conduit Purchasers”);

(d) THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “COMMITTED
PURCHASERS” (the “Committed Purchasers”);

(e) THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “PURCHASER AGENTS”
(the “Purchaser Agents”);

(f) MIZUHO BANK, LTD., as the Collateral Agent (in such capacity the “Collateral
Agent”) and as the ISC Administrative Agent (in such capacity the “ISC
Administrative Agent”);

(g) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as the SCC
Administrative Agent (in such capacity the “SCC Administrative Agent”), and

(h) SMBC NIKKO SECURITIES AMERICA, INC., as Lease Administrative Agent (in such
capacity the “Lease Administrative Agent” and, together with the ISC
Administrative Agent and the SCC Administrative Agent, the “Administrative
Agents”).

Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below).

RECITALS

WHEREAS, the Sellers, the Servicer, the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents, the Collateral Agent and the Administrative
Agents entered into that certain Second Amended and Restated Receivables
Purchase Agreement, dated as of November 19, 2015 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”);



--------------------------------------------------------------------------------

WHEREAS, concurrently herewith, the parties to the Sale Agreement are entering
into that certain First Amendment to the Sale Agreement (the “RSCA Amendment”);

WHEREAS, concurrently herewith, the parties to the Intercreditor Agreement are
entering into a letter agreement relating to certain Lease Receivables (the “ICA
Letter Agreement”);

WHEREAS, concurrently herewith, the parties to the Receivables Purchase
Agreement are entering into an Amendment Fee Letter Agreement, a Lease Fee
Letter Agreement, an ISC Fee Letter Agreement and a SCC Fee Letter Agreement
(collectively, the “Amendment Fee Letters”);

WHEREAS, the parties to the Receivables Purchase Agreement desire to amend the
Receivables Purchase Agreement on the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

1. Amendments to the Receivables Purchase Agreement.

(a) The Receivables Purchase Agreement is hereby amended to reflect the marked
changes shown on Exhibit A hereto.

(b) Schedule IX of the Receivables Purchase Agreement is hereby replaced in its
entirety with Schedule IX hereto.

(c) Exhibit 3.1(a) of the Receivables Purchase Agreement is hereby replaced in
its entirety with Exhibit 3.1(a) hereto.

2. Representations and Warranties. Each Sprint Party hereby represents and
warrants as of the date hereof as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Receivables Purchase Agreement are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Receivables Purchase Agreement as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary
organizational action on its part. This Amendment and the Receivables Purchase
Agreement as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their respective terms.

 

2



--------------------------------------------------------------------------------

(c) No Termination Events. After giving effect to this Amendment and the
transactions contemplated hereby, no Event of Termination, Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event exists or shall
exist.

3. Entire Agreement. Except as otherwise amended hereby, all of the other terms
and provisions of the Receivables Purchase Agreement are and shall remain in
full force and effect and the Receivables Purchase Agreement, as amended and
supplemented by this Amendment, is hereby ratified and confirmed by the parties
hereto. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
contains the entire understanding of the parties with respect to the provisions
of the Receivables Purchase Agreement amended and supplemented hereby and may
not be modified except in writing signed by all parties. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Receivables Purchase Agreement other than as set forth herein.

4. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Collateral Agent and each Administrative Agent of:

(a) duly executed counterparts of this Amendment (whether by facsimile or
otherwise) executed by each of the parties hereto;

(b) duly executed counterparts of the RSCA Amendment (whether by facsimile or
otherwise) executed by each of the parties thereto;

(c) duly executed counterparts of the ICA Letter Agreement (whether by facsimile
or otherwise) executed by each of the parties thereto;

(d) duly executed counterparts of each Amendment Fee Letter (whether by
facsimile or otherwise) executed by each of the parties thereto;

(e) confirmation from each Purchaser Agent that all amounts due and owing under
each Amendment Fee Letter have been paid in full;

(f) standard corporate and enforceability opinions reasonably required by the
Collateral Agent and each Administrative Agent (covering no-conflicts with
material agreements); and

(g) such other agreements, documents and instruments as the Administrative
Agents shall request.

5. Consent to Certain Agreements. Each of the parties hereto consent to the
Collateral Agent, Administrative Agents, Originators, Servicer and Sellers, as
applicable, entering into the (a) RSCA Amendment and (b) ICA Letter Agreement,
in each case, in substantially the form provided to the Administrative Agents
and the Purchasers on the date hereof.

 

3



--------------------------------------------------------------------------------

6. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

7. Severability. If any one or more of the agreements, provisions or terms of
this Amendment shall for any reason whatsoever be held invalid or unenforceable,
then such agreements, provisions or terms shall be deemed severable from the
remaining agreements, provisions and terms of this Amendment and shall in no way
affect the validity or enforceability of the provisions of this Amendment or the
Receivables Purchase Agreement, as applicable.

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Sprint Party, and their respective successors and permitted
assigns.

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

SPRINT SPECTRUM L.P. as Servicer By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Treasurer SFE 1, LLC SFE 2, LLC SFE 3, LLC SFE
6, LLC SFE 7, LLC SFE 11, LLC SFE 14, LLC, each as a Seller By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Treasurer

 

Second Amendment

S-1



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as the SCC Administrative Agent

By:  

/s/ Luna Mills

Name:   Luna Mills Title:   Managing Director

MIZUHO BANK, LTD.,

as the ISC Administrative Agent

By:  

/s/ Daniel Guevara

Name:   Daniel Guevara Title:   Authorized Signatory

MIZUHO BANK, LTD.,

as Collateral Agent

By:  

/s/ Daniel Guevara

Name:   Daniel Guevara Title:   Authorized Signatory

SMBC NIKKO SECURITIES AMERICA, INC.,

as the Lease Administrative Agent

By:  

/s/ Yukimi Konno

Name:   Yukimi Konno Title:   Managing Director

 

Second Amendment

S-2



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION,

as a Conduit Purchaser

By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Purchaser Agent for the Victory Purchaser Group

By:  

/s/ Luna Mills

Name:   Luna Mills Title:   Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,

as a Committed Purchaser for the Victory Purchaser Group

By:  

/s/ Nobuaki Mori

Name:   Nobuaki Mori Title:   Managing Director

 

Second Amendment

S-3



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Purchaser Agent for Mizuho Bank, Ltd., as Committed Purchaser

By:  

/s/ Daniel Guevara

Name:   Daniel Guevara Title:   Authorized Signatory

MIZUHO BANK, LTD.,

as a Committed Purchaser

By:  

/s/ Daniel Guevara

Name:   Daniel Guevara Title:   Authorized Signatory

 

Second Amendment

S-4



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC,

as a Conduit Purchaser

By: MAF Receivables Corp., Its Member By:  

/s/ Irina Khaimova

Name:   Irina Khaimova Title:   Vice President

SMBC NIKKO SECURITIES AMERICA, INC.,

as a Purchaser Agent for the Manhattan Purchaser Group

By:  

/s/ Yukimi Konno

Name:   Yukimi Konno Title:   Managing Director

SUMITOMO MITSUI BANKING CORPORATION,

as a Committed Purchaser for the Manhattan Purchaser Group

By:  

/s/ Koki Harada

Name:   Koki Harada Title:   Executive Director

 

Second Amendment

S-5



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President THE BANK OF NOVA SCOTIA, as a
Purchaser Agent for the Liberty Street Purchaser Group By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director THE BANK OF NOVA SCOTIA, as a
Committed Purchaser for the Liberty Street Purchaser Group By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

 

Second Amendment

S-6



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By: Crédit Agricole Corporate and Investment Bank, as attorney-in-fact By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourpetis Title:   Managing Director CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as a Purchaser Agent for the Atlantic Asset
Purchaser Group By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourpetis Title:   Managing Director CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as a Committed Purchaser for the Atlantic Asset
Purchaser Group By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourpetis Title:   Managing Director

 

Second Amendment

S-7



--------------------------------------------------------------------------------

SUMITOMO MITSUI TRUST BANK, LIMITED as a Purchaser Agent for Sumitomo Mitsui
Trust Bank, Limited, as Committed Purchaser By:  

/s/ Albert C. Tew II

Name:   Albert C. Tew II Title:   Head of Documentation Americas

SUMITOMO MITSUI TRUST BANK, LIMITED,

as a Committed Purchaser

By:  

/s/ Albert C. Tew II

Name:   Albert C. Tew II Title:   Head of Documentation Americas

 

Second Amendment

S-8



--------------------------------------------------------------------------------

EXHIBIT A

(marked pages)

 

Second Amendment

Exhibit A



--------------------------------------------------------------------------------

Conformed copy for attachment to FirstSecond Amendment, dated November 18, 2016

February 3, 2017

 

 

SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of November 19, 2015

among

SPRINT SPECTRUM L.P.,

individually and as Servicer,

THE PERSONS PARTY HERETO AS SELLERS,

as Sellers,

THE VARIOUS CONDUIT PURCHASERS, COMMITTED PURCHASERS, AND

PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,

MIZUHO BANK, LTD.,

as Collateral Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as an Administrative Agent,

MIZUHO BANK, LTD.,

as an Administrative Agent,

and

SMBC NIKKO SECURITIES AMERICA, INC.

as an Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I PURCHASES AND REINVESTMENTS

     2   

SECTION 1.1 Purchases; Limits on Purchasers’ Obligations

     2   

SECTION 1.2 Purchase Procedures; Assignment of the Sellers’ Interests

     3   

SECTION 1.3 Reinvestments of Certain Collections; Payment of Remaining
Collections; Asset Portfolios

     9   

SECTION 1.4 Repurchase of Certain Receivables

     13   

SECTION 1.5 Sellers Jointly and Severally Liable for Obligations

     14   

ARTICLE II COMPUTATIONAL RULES

     18   

SECTION 2.1 Selection of Rate Tranches

     18   

SECTION 2.2 Computation of each Purchaser’s Investment and each Purchaser’s
Tranche Investment

     19   

SECTION 2.3 Computation of Yield

     19   

SECTION 2.4 Estimates of Yield Rate, Fees, Etc.

     19   

ARTICLE III SETTLEMENTS

     20   

SECTION 3.1 Settlement Procedures

     20   

SECTION 3.2 Deemed Collections; Reduction of Purchasers’ Total Investment, Etc.

     25   

SECTION 3.3 Payments and Computations, Etc.

     2728   

SECTION 3.4 Treatment of Collections and Deemed Collections

     33   

SECTION 3.5 Extension of the Purchase Termination Date

     3334   

ARTICLE IV FEES AND YIELD PROTECTION

     34   

SECTION 4.1 Fees

     34   

SECTION 4.2 Yield Protection

     34   

SECTION 4.3 Funding Losses

     3637   

SECTION 4.4 Removal of Purchasers

     37   

SECTION 4.5 Non-Reinvestment Events

     3738   

ARTICLE V CONDITIONS OF PURCHASES

     40   

SECTION 5.1 Conditions Precedent to Effectiveness

     40   

SECTION 5.2 Conditions Precedent to All Purchases and Reinvestments

     4142   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     4243   

SECTION 6.1 Representations and Warranties of the Sellers

     4243   

SECTION 6.2 Representations and Warranties of Sprint Spectrum

     4748   

ARTICLE VII GENERAL COVENANTS OF SELLERS AND SERVICER

     5152   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 7.1 Affirmative Covenants of the Sellers

     5152   

SECTION 7.2 Reporting Requirements of the Sellers

     5556   

SECTION 7.3 Negative Covenants of the Sellers

     5657   

SECTION 7.4 Affirmative Covenants of Sprint Spectrum

     5961   

SECTION 7.5 Reporting Requirements of Sprint Spectrum

     6264   

SECTION 7.6 Negative Covenants of Sprint Spectrum

     6567   

SECTION 7.7 Nature of Obligations

     6870   

SECTION 7.8 Corporate Separateness; Related Matters and Covenants

     6870   

ARTICLE VIII ADMINISTRATION AND COLLECTION

     7173   

SECTION 8.1 Designation of the Servicer

     7173   

SECTION 8.2 Duties of the Servicer

     7375   

SECTION 8.3 Rights of the Collateral Agent

     7577   

SECTION 8.4 Responsibilities of the Servicer

     7678   

SECTION 8.5 Further Action Evidencing Purchases and Reinvestments

     7779   

SECTION 8.6 Application of Collections

     7779   

SECTION 8.7 Collections outside the Lock-Box Accounts

     7779   

SECTION 8.8 Clean-up Call

     7779   

SECTION 8.9 Cap Reserve Account; Cap Pool Hold-Back Amount; Calculation Agents

     7780   

ARTICLE IX SECURITY INTEREST

     7982   

SECTION 9.1 Grant of Security Interest

     7982   

SECTION 9.2 Remedies; Waiver

     8083   

ARTICLE X EVENTS OF TERMINATION

     8183   

SECTION 10.1 Events of Termination

     8183   

ARTICLE XI PURCHASER AGENTS; COLLATERAL AGENT; ADMINISTRATIVE AGENTS; CERTAIN
RELATED MATTERS

     8385   

SECTION 11.1 Limited Liability of Purchasers, Purchaser Agents, Collateral Agent
and the Administrative Agents

     8385   

SECTION 11.2 Authorization and Action of each Purchaser Agent

     8486   

SECTION 11.3 Authorization and Action of each Administrative Agent and
Collateral Agent

     8486   

SECTION 11.4 Delegation of Duties of each Purchaser Agent

     8587   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 11.5 Delegation of Duties of each Administrative Agent and the
Collateral Agent

     8587   

SECTION 11.6 Successor Administrative Agent and Collateral Agent

     8587   

SECTION 11.7 Indemnification

     8688   

SECTION 11.8 Reliance, etc.

     8688   

SECTION 11.9 Purchasers and Affiliates

     8689   

SECTION 11.10 Sharing of Recoveries

     8789   

SECTION 11.11 Non-Reliance

     8789   

ARTICLE XII INDEMNIFICATION

     8790   

SECTION 12.1 Indemnities by the Sellers

     8790   

SECTION 12.2 Indemnity by the Servicer

     9092   

ARTICLE XIII MISCELLANEOUS

     9093   

SECTION 13.1 Amendments, Etc.

     9093   

SECTION 13.2 Notices, Etc.

     9194   

SECTION 13.3 Successors and Assigns; Participations; Assignments

     9194   

SECTION 13.4 No Waiver; Remedies; Set-Off

     9496   

SECTION 13.5 Binding Effect; Survival

     9597   

SECTION 13.6 Costs and Expenses

     9597   

SECTION 13.7 No Proceedings

     9698   

SECTION 13.8 Confidentiality

     9699   

SECTION 13.9 Captions and Cross References

     99102   

SECTION 13.10 Integration

     100102   

SECTION 13.11 Governing Law

     100102   

SECTION 13.12 Waiver of Jury Trial

     100102   

SECTION 13.13 Consent to Jurisdiction; Waiver of Immunities

     100103   

SECTION 13.14 Execution in Counterparts

     101103   

SECTION 13.15 Pledge to a Federal Reserve Bank

     101103   

SECTION 13.16 Severability

     101104   

SECTION 13.17 No Party Deemed Drafter

     101104   

SECTION 13.18 Excluded Originator

     101104   

SECTION 13.19 Restatement; No Novation

     103105   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 13.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     103105   

APPENDIX A Definitions

  

SCHEDULE I Payment Instructions

  

SCHEDULE II Related Originators and Related Sellers

  

SCHEDULE III Credit and Collection Policy

  

SCHEDULE IV Form of ISC Contract

  

SCHEDULE V ISC Advance Rate Matrix

  

SCHEDULE VI Form of Collection Account Agreement

  

SCHEDULE VII ISC Pool Commitments, SCC Pool Commitments and Lease Pool
Commitments

  

SCHEDULE VIII Form of Lease Contract

  

SCHEDULE IX Lease Advance Rate Matrix

  

SCHEDULE 1.2(a) Purchase Notice

  

SCHEDULE 3.2(b) Paydown Notice

  

SCHEDULE 6.1(l) UCC Details

  

SCHEDULE 6.1(m) Lock-Box Information

  

SCHEDULE 13.2 Addresses for Notices

  

EXHIBIT 3.1(a) Form of Information Package

  

EXHIBIT 7.5 Form of Compliance Certificate

  

 

-iv-



--------------------------------------------------------------------------------

(b) Sale of Pool Receivables. On the date of each Purchase and Reinvestment of
Pool Receivables relating to a Receivable Pool hereunder, each Seller sells,
assigns and transfers to the Collateral Agent (for the benefit of the
Purchasers) (ratably, according to each Purchaser’s Investment), in
consideration of the aggregate Initial Cash Purchase Price and the RPA Deferred
Purchase Price in respect of such Receivable Pool, as applicable, effective on
and as of the date of each Purchase and Reinvestment, all of its right, title
and interest in, to and under (i) all Pool Receivables relating to each
Receivable Pool, (ii) all Related Assets with respect to each Pool Receivable,
(iii) all Collections with respect to such Pool Receivables, (iv) the Lock-Box
Accounts and all Collections relating to such Receivable Pool on deposit
therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Box Accounts and amounts on deposit therein, (v) subject to
the proviso below, all rights (but none of the obligations) of the Sellers under
the Sale Agreement relating to each Receivable Pool, and (vi) all proceeds of,
and all amounts received or receivable under any or all of the foregoing (with
respect to each Receivable Pool, an “Asset Portfolio”); provided that the Asset
Portfolio shall not include the Lease Contracts or the Lease Devices. For the
avoidance of doubt, the foregoing shall not (x) derogate from any right the
Collateral Agent, the Administrative Agents, the Purchasers or the Purchaser
Agents may have (under Applicable Law or otherwise) to seek or obtain an
involuntary Lien (including, without limitation, a judgment lien) on any Lease
Device now owned or hereafter acquired by any Seller or (y) invalidate or limit
the security interest in the Lease Contracts granted by the Sellers to the
Collateral Agent pursuant to Section 9.1.

(c) Characterization as a Purchase and Sale; Recharacterization. (i) It is the
intention of the parties to this Agreement that the transfer and conveyance of
each Seller’s right, title and interest in, to and under each Asset Portfolio to
the Collateral Agent (for the benefit of the Purchasers) pursuant to this
Agreement shall constitute a purchase and sale and not a pledge for security,
and such purchase and sale of the Asset Portfolios to the Collateral Agent (for
the benefit of the Purchasers) hereunder shall be treated as a sale for all
purposes (except for financial accounting purposes and except as may be
permitted for tax purposes as provided in Section 1.2(d)(ii)). The provisions of
this Agreement and the other Transaction Documents shall be construed to further
these intentions of the parties. If, notwithstanding the foregoing, the transfer
and conveyance of any Asset Portfolio to the Collateral Agent (for the benefit
of the Purchasers) is characterized by any bankruptcy trustee or any other
Person as a pledge and not a sale, the parties intend that each Seller shall be
deemed hereunder to have granted, and each Seller does hereby grant, to the
Collateral Agent (for the benefit of the Purchasers) a security interest in and
general lien on all of such Seller’s right, title and interest now or hereafter
existing in, to and under all of such Seller’s assets, whether now owned or
hereafter acquired, and wherever located (whether or not in the possession or
control of such Seller), including all of such Seller’s right, title and
interest in, to and under such Asset Portfolio; provided that no Seller hereby
pledges or otherwise grants a security interest in the Lease Contracts or the
Lease Devices. For the avoidance of doubt, (x) the foregoing is in addition to,
and shall not be construed to limit, Section 9.1 or the Sellers’ grants of
security interests thereunder, and (y) the foregoing shall not derogate from any
right the Collateral Agent, the Administrative Agents, the Purchasers or the
Purchaser Agents may have (under Applicable Law or otherwise) to seek or obtain
a Lien on any

 

-5-



--------------------------------------------------------------------------------

Lease Contract or Lease Device now owned or hereafter acquired by any Seller.
For the avoidance of doubt, the foregoing shall not be construed to require any
party hereto to characterize the transfer and conveyance of Leaseany Receivables
hereunder as a sale for financial accounting purposes.

(ii) Tax Treatment.

(A) It is the intention of the Sellers (or, if applicable, the Originators), the
Servicer, the Administrative Agents and the Purchasers that, for purposes of
U.S. federal income tax and state and local taxes measured by net income, each
Purchase and Reinvestment will be treated as a loan from the applicable
Purchaser to the applicable Originator or Seller, as the case may be under
applicable tax laws (it being understood that all payments to the Purchasers, in
their capacity as such, representing Yield, fees and other amounts accrued under
this Agreement or the other Transaction Documents shall be deemed to constitute
interest payments or other payments in connection with such loan), and none of
the Sellers (or, if applicable, the Originators), the Servicer, any
Administrative Agent, the Collateral Agent nor the Purchasers shall take any
position inconsistent therewith for such tax purposes, unless otherwise required
by applicable laws as confirmed in the opinion of nationally recognized tax
counsel and the person taking any such inconsistent position provides written
advance notice to the other Affected Parties of such change in position, it
being understood that the parties to this Agreement will otherwise defend in
good faith such agreed-upon position prior to such change in position.

(B) The Servicer and each Seller, by entering into this Agreement, and the
Purchasers, by funding the Purchase of the Asset Portfolios and any
Reinvestment, agree to treat the Purchase of the Asset Portfolios and any
Reinvestment, for purposes of U.S. federal income tax and state and local taxes
measured by net income, and for state and local sales and other transactional
tax purposes, as creating indebtedness secured by the Asset Portfolios.
Accordingly, the Sellers (or, if applicable, the Originators), rather than the
Collateral Agent, the Administrative Agents, the Purchasers or any other
Affected Party, shall be entitled to and shall retain the benefit of (1) any bad
debt deduction for written-off receivables for purposes of U.S. federal income
tax and state and local taxes measured by net income and (2) any deduction,
credit or refund with respect to state and local sales and other transactional
taxes paid or collected and remitted to the appropriate Governmental Authority
on written-off receivables. The provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties.

(d) Purchasers Limitation on Payments. Notwithstanding any provision contained
in this Agreement or any other Transaction Document to the contrary, none of the
Purchasers, Purchaser Agents, the Collateral Agent or the Administrative Agents
shall be obligated (whether on behalf of a Purchaser or otherwise) to, pay any
amount to any Seller as a Reinvestment under Section 1.3 or in respect of any
portion of the RPA Deferred Purchase Price relating to any Receivable Pool,
except to the extent that

 

-6-



--------------------------------------------------------------------------------

in respect of such Receivable Pool, (III) the Purchasers’ Pool Investment in
respect of such Receivable Pool would exceed the Purchasers’ Pool Commitment in
respect of such Receivable Pool or (IV) the aggregate Investment of any Exiting
Purchaser is greater than zero (in each case, at such time and after giving
effect to such Reinvestment), then the Servicer shall only make Reinvestments or
apply such remaining amounts as RPA Deferred Purchase Price, as applicable,
after first setting aside and holding in trust for the benefit of the applicable
Administrative Agent on behalf of each Purchaser Group, in addition to the Pool
Hold-Back Amount, a portion of such available Collections relating to such
Receivable Pool not previously set aside for such purpose and then so held in
respect of such Receivable Pool equal to the sum of the following amounts (the
“Pool Deficiency Amount”) (i) the amount, if any, which is necessary to reduce
the sum of the Purchasers’ Pool Investment in such Receivable Pool and the
Required Reserves in respect of such Receivable Pool at such time to an amount
equal to the Net Portfolio Balance for such Receivable Pool at such time, plus
(ii) the amount, if any, which is necessary to reduce the aggregate Investment
in respect of such Receivable Pool of all Exiting Purchasers in such Receivable
Pool to zero, plus (iii) the amount necessary to reduce the Purchasers’ Pool
Investment in respect of such Receivable Pool to an amount equal to the
Purchasers’ Pool Commitment in respect of such Receivable Pool, plus (iv) the
amount, if any, necessary to reduce each Purchaser Group Investment in respect
of such Receivable Pool to an amount equal to or less than the related Purchaser
Group Commitment in respect of such Receivable Pool, plus (v) the amount, if
any, equal to the difference between the Available Pool Deficiency Amount in
respect of the other Receivable Pool which has been set aside for the purposes
set forth in clauses (i) through (iv) in respect of such other Receivable Pool
and the Pool Deficiency Amount for such other Receivable Pool, in each case, at
such time (any remaining Collections relating to such Receivable Pool after
giving effect to this proviso shall then be applied as described above in this
Section 1.3(a)(ii)); and (B) if the conditions precedent to Reinvestment in
clauses (a) or (b) of Section 5.2 are not satisfied or no Reinvestments are to
be made in accordance with Section 3.2(de), then the Servicer shall not apply
any of such remaining Collections to a Reinvestment or as RPA Deferred Purchase
Price pursuant to this clause (ii) (it being understood and agreed that, in any
event, no portion of the RPA Deferred Purchase Price in respect of any
Receivable Pool may be paid to any Seller on any applicable date if, on or prior
to such date, an Event of Termination, Collection Control Event or
Non-Reinvestment Event has occurred and is continuing or the Liquidation Period
has commenced, in each case, until Obligations have been indefeasibly paid in
full in cash).

(b) Unreinvested Collections. Subject to Sections 1.3(a)(ii) and 3.1(c)(iv), the
Servicer shall in respect of each Receivable Pool set aside and hold in trust
for the applicable Administrative Agent on behalf of each Purchaser Group, all
Collections in respect of the Pool Deficiency Amount relating to such Receivable
Pool which, pursuant to clause (ii) of Section 1.3(a), may not be reinvested in
the Pool Receivables and Related Assets or applied as RPA Deferred Purchase
Price in respect of such Receivable Pool; provided, that the Servicer may in
respect of any Receivable Pool commingle such

 

-11-



--------------------------------------------------------------------------------

Collections with its own funds, so long as the Servicer is able, on each
Business Day and on an equitable and consistent basis, to identify which funds
are Collections relating to each such Receivable Pool; it being understood that
the Collateral Agent and the applicable Administrative Agent, on behalf of
Purchaser Groups, shall have a claim against the Servicer to make payments
pursuant to Sections 1.3(c), 3.1(b) or 3.1(d) (which claims shall be full
recourse to the Servicer) in an amount equal to the amount of such Collections
that have not been set aside or that have been so commingled; provided further,
that the Servicer shall hold Collections that have been so set aside in a
separate deposit account containing only such Collections if the Collateral
Agent or any Administrative Agent has requested that the Servicer not commingle
funds during the continuance of any Specified Unmatured Event, Event of
Termination, Collection Control Event or Non-Reinvestment Event. If, prior to
the date when Collections in respect of a Receivable Pool are required to be
paid to the Purchaser Agents, pursuant to Section 1.3(c), the amount of such
Collections so set aside in respect of a Receivable Pool exceeds the sum of the
Pool Hold-back Amount plus the Pool Deficiency Amount in respect of such
Receivable Pool and the conditions precedent to Reinvestment set forth in
clauses (a) and (b) of Section 5.2 are satisfied and Reinvestments in respect of
such Receivable Pool are permitted in accordance with Section 3.2(de), then the
Servicer shall apply such Collections (or, if less, a portion of such
Collections equal to the amount of such excess) in accordance with
Section 1.3(a)(ii) to the making of a Reinvestment in respect of such Receivable
Pool or otherwise to the payment of RPA Deferred Purchase Price in respect of
such Receivable Pool.

(c) Payment of Amounts Set Aside.

(i) The Servicer shall, from the portion of the Pool Hold-Back Amount relating
to each Receivable Pool set aside and held in trust pursuant to clause (i) of
Section 1.3(a) in respect of Yield on a Rate Tranche relating to such Receivable
Pool not funded by the issuance of Commercial Paper Notes (including under a
Liquidity Agreement or an Enhancement Agreements) pay to the applicable
Purchaser Agent such Yield on the last day of the then current Yield Period for
such Rate Tranche based on information provided by such Purchaser Agent pursuant
to Article II, or during the Liquidation Period or after the occurrence of an
Event of Termination, Collection Control Event or Non-Reinvestment Event that
remains continuing, on such earlier date or dates as the applicable
Administrative Agent or the Collateral Agent shall require on at least one
(1) Business Day’s prior written notice to the Servicer.

(ii) The Servicer shall, from the portion of the Pool Hold-Back Amount relating
to each Receivable Pool set aside and held in trust pursuant to clause (i) of
Section 1.3(a) above and not applied pursuant to clause (i) of this
Section 1.3(c) and not set aside in respect of such Receivable Pool’s Pro Rata
Share of the Servicing Fee, pay to the applicable Administrative Agent in
respect of amounts owing to it in its capacity as Administrative Agent and each
applicable Purchaser Agent and the Collateral Agent in respect of amounts owed
to it and to the members of its Purchaser Group on the Settlement Date for each
Settlement Period, as provided in Section 3.1, or during the Liquidation Period
or

 

-12-



--------------------------------------------------------------------------------

Total Commitment pursuant to this Section 3.2(c) shall be on a pro rata basis in
respect of each Receivable Pool.

(d) Optional Repurchase of Receivables.

(i) In connection with any termination of the Purchase Facility and the
reduction of the Purchasers’ Total Commitment to zero pursuant to
Section 3.2(c), the Sellers may elect, upon ten (10) Business Days’ prior
written notice to the Collateral Agent, the Administrative Agents and each
Purchaser, to repurchase all Receivables, Related Assets and Collections from
the Collateral Agent relating to each Receivable Pool on the effective date of
the termination of the Purchase Facility designated pursuant to Section 3.2(c)
at a price equal to the outstanding Purchasers’ Total Investment and all
Obligations and other amounts owing to the Collateral Agent, the Administrative
Agents, each Purchaser and the other Affected Parties as of the effective date
of such repurchase. Upon the prepayment in whole of the outstanding Purchasers’
Total Investment in accordance with this Section, (i) all right, title and
interest of the Collateral Agent, the Administrative Agents, the Purchasers and
the other Affected Parties in, to or under the Receivables, Related Assets and
Collections shall transfer to the Sellers and their successors and assigns,
(ii) the right, title and interest of the Collateral Agent, the Administrative
Agents, the Purchasers and the other Affected Parties in the Receivables,
Related Assets and Collections shall thereupon cease, terminate and become void,
(iii) the obligations of the Purchasers, Purchaser Agents, the Collateral Agent
or the Administrative Agents to pay the unpaid RPA Deferred Purchase Price shall
terminate and shall be deemed satisfied and discharged, in each case without any
further action on the part of any Person, (iv) none of the Purchasers, Purchaser
Agents, the Collateral Agent or the Administrative Agents shall have any further
obligation to make any payment in respect of the RPA Deferred Purchase Price and
(v) the Purchasers’ Total Commitment shall be reduced to zero.

(ii) In connection with any repurchase of all the Receivables, Related Assets
and Collections pursuant to this Section 3.2(d), the Collateral Agent, the
Administrative Agents and the Purchasers will, at the Sellers’ sole cost and
expense, execute and deliver such documents as may be reasonably requested by
the Sellers in order to further evidence such repurchase and authorize the
Sellers (or the Servicer or any other designee on their behalf) to prepare and
file (or cause to be prepared and filed), at the sole expense of the Sellers,
UCC-1 financing statements relating to the Receivables, Related Rights and
Collections and UCC-3 termination statements with respect to all UCC financing
statements filed in connection with the Transaction Documents and relating to
the Receivables, Related Rights and Collections (in each case, without recourse
to, or representation or warranty by, the Collateral Agent, any Administrative
Agent or any Purchaser, other than a representation and warranty that the
Collateral Agent, such Administrative Agent and such Purchaser (as the case may
be) has not granted or created any Adverse Claim on such Receivables, Related
Assets or Collections, other than any Adverse Claim that is being released as of
the

 

-28-



--------------------------------------------------------------------------------

repurchase date); provided, however, that any such documentation (including
financing statements) shall be in form and substance reasonably acceptable to
the Collateral Agent, each Administrative Agent and each Purchaser.

(e) (d) No Reinvestments if Purchasers’ Total Investment is Zero.
Notwithstanding anything to the contrary set forth herein (including
Section 3.1), after giving effect to any reduction of the Purchasers’ Total
Investment to zero, so long as there are no outstanding Obligations, no further
Reinvestments shall be made in respect of any Receivable Pool and all
Collections shall immediately be paid to the Sellers as the RPA Deferred
Purchase Price, in accordance with Section 1.3 unless and until a new Purchase
is made in accordance with Sections 1.1 and 1.2.

SECTION 3.3 Payments and Computations, Etc.

(a) Payments. All amounts to be paid to, or deposited by any Seller, the
Servicer or Sprint Corporation with, the Collateral Agent, any Administrative
Agent, any Purchaser Agent or any other Person hereunder (other than amounts
payable under Sections 3.3(e) and 4.2) shall be paid or deposited in accordance
with the terms hereof no later than 11:00 a.m. (New York City time) on the day
when due in U.S. Dollars in same day funds to the applicable account set forth
on Schedule I or to such other account as the Collateral Agent, any
Administrative Agent or any Purchaser Agent, as applicable, shall designate in
writing to the Servicer from time to time.

(b) Late Payments. The Sellers or the Servicer, as applicable, shall, out of
amounts set aside pursuant to Section 1.3 for such purpose and to the extent
permitted by Law, pay to the applicable Purchaser Agent, for the benefit of the
applicable Affected Party, interest on all amounts not paid or deposited by such
party on the date when due hereunder at an annual rate equal to 2.00% above the
Base Rate, payable on demand, provided, that such interest rate shall not at any
time exceed the maximum rate permitted by applicable Law.

(c) Method of Computation. All computations of interest, Yield, SCC Liquidation
Discount, SCC Yield Reserve, ISC Yield and Fee Reserve, Lease Yield and Fee
Reserve, any fees payable under Section 4.1 and any other fees payable by the
Sellers to the Collateral Agent, any Purchaser, any Purchaser Agent, any
Administrative Agent or any other Affected Party in connection with Purchases
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) elapsed (except
that calculations with respect to the Prime Rate shall be on the basis of a year
of 365 or 366 days, as the case may be).

(d) Payment of Currency and Setoff. All payments by the Sellers or the Servicer
to any Affected Party or any other Person shall be made in U.S. Dollars and
without set-off or counterclaim. Any of the Sellers’ or the Servicer’s
obligations hereunder shall not be satisfied by any tender or recovery of
another currency except to the extent such tender or recovery results in receipt
of the full amount of U.S. Dollars.

(e) Taxes.

 

-29-



--------------------------------------------------------------------------------

Claim” or any other obligations and liabilities under any of the “MLS Documents”
or foreclose or realize upon or enforce any of its rights with respect to the
“MLS Collateral”;

(d) the Purchase Termination Date has not occurred;

(e) no Amdocs Performance Event has occurred and is continuing;

(f) no Amdocs Event has occurred and is continuing unless (i) no Material
Adverse Effect could reasonably be expected to occur as a result of such Amdocs
Event and (ii) either (x) the Amdocs Sub-Servicing Agreement requires Amdocs to
continue servicing and collecting the Pool Receivables on substantially the same
terms as in effect prior to such Amdocs Event for a period equal to or exceeding
ninety (90) days following the date of such Purchase or Reinvestment or (y) the
Servicer or Sprint Corporation has engaged a replacement sub-servicer for Amdocs
to service and collect the Pool Receivables, which replacement is a reputable
and experienced servicer of similar accounts receivable and is reasonably
acceptable to the Collateral Agent and each Administrative Agent and the
Required Purchaser Agents; and

(g) in the case of the initial Purchase relating to the Lease Receivable Pool
hereunder, the Collateral Agent and each Administrative Agent shall have
received (unless otherwise waived), in form and substance reasonably
satisfactory to the Collateral Agent, each Administrative Agent and each
Purchaser Agent, a pro forma Information Package reflecting the inclusion of the
Lease Receivable Pool (such pro forma Information Package, the “Lease Inclusion
Pro Forma Information Package”), prepared in respect of the proposed initial
Purchase, in form and substance reasonably satisfactory to the Collateral Agent
and each Administrative Agent, which shall include, without limitation, the Cap
Reserve Amount computed three (3) Business Days prior to the initial Purchase
relating to the Lease Receivable Pool hereunder; and

(h) with respect to the first Purchase hereunder occurring on or after
February 3, 2017, the Sellers shall have delivered (or caused to be delivered)
to the Collateral Agent and each Administrative Agent favorable opinions of
external counsel to the Sprint Parties, opining as to the creation and
perfection of security interests under the applicable UCC with respect to the
transactions contemplated by the Sale Agreement, this Agreement and the
amendments thereto dated as of February 3, 2017), in form and in form and
substance reasonably satisfactory to the Collateral Agent and each
Administrative Agent and addressed to the Collateral Agent, each Administrative
Agent, each Purchaser Agent and each Purchaser.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.1 Representations and Warranties of the Sellers. Each Seller
represents and warrants, as of the Second Restatement Effective Date and as of
each date on which a Purchase or Reinvestment is made, as follows:

 

-44-



--------------------------------------------------------------------------------

general industry nature, as to which no representation or warranty is made)
furnished or to be furnished by or on behalf of it in writing (including,
without limitation, by electronic delivery) to any Administrative Agent, any
Purchaser or any Purchaser Agent in connection with this Agreement or any other
Transaction Document or any amendment hereto or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
including without limitation, the reports and information provided pursuant to
Section 7.2(f) and Section 7.5(f) taken together with any information contained
in the public filings made by Sprint Corporation with the SEC pursuant to the
1934 Act contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.

(l) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized, the jurisdiction of such organization, its organizational
identification number, if any, as designated by the jurisdiction of its
organization, its federal employer identification number, if any, and the
location of its chief executive office and principal place of business are
specified in Schedule 6.1(l) and the offices where it keeps all its Records are
located at the addresses specified in Schedule 6.1(l) (or at such other
locations, notified to the Collateral Agent in accordance with Section 7.1(f)),
in jurisdictions where all action required by Section 8.5 has been taken and
completed. It has never had any, trade names, fictitious names, assumed names or
“doing business as” names and is “located” in Delaware for purposes of
Section 9-307 of the UCC. It is organized only in a single jurisdiction.

(m) Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule 6.1(m) (or have been notified to and approved
by the Collateral Agent and each Administrative Agent in accordance with
Section 7.3(d)).

(n) Eligible Receivables. Each Pool Receivable relating to a Receivable Pool
listed as an Eligible Receivable in any Information Package or included as an
Eligible Receivable in the calculation of Net Portfolio Balance for such
Receivable Pool on any date is an Eligible Receivable as of the effective date
of the information reported in such Information Package or as of the date of
such calculation, as the case may be.

(o) Adverse Change. (i) Since January 31, 2015, there has been no material
adverse change in the value, validity, collectability or enforceability of all
or a material portion of the Pool Receivables relating to any Receivable Pool
and (ii) since the Closing Date, there has been no Material Adverse Effect with
respect to such Seller.

(p) Credit and Collection Policy. It has engaged the Servicer to service the
Pool Receivables relating to a Receivable Pool in accordance with the Credit and
Collection Policy and all applicable Law. It has complied with all applicable
Law except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect

 

-47-



--------------------------------------------------------------------------------

“Linked Accounts” or “Controlled Balance Accounts” (as defined in the Lock-Box
Agreement with Bank of America, National Association (“BofA”)) with respect to
any Lock-Box Account maintained at BofA, except for (x) other Lock-Box Accounts
maintained at BofA in accordance with this Agreement and (y) that certain
account of the Servicer maintained at BofA with an account number ending in
“4491”.

(bb) The Excluded Lease Schedule accurately identifies all leases by loan
sequence number included in the MLS Collateral (as defined in the Intercreditor
Agreement) as of January 31, 2017. No Receivable constitutes MLS Collateral.

(cc) Accounting Treatment. Each Sprint Party expects that the Receivables,
Related Assets and Collections relating to each Receivable Pool will be included
on the consolidated balance sheet of Sprint Corporation for purposes of GAAP as
at March 31, 2017.

SECTION 6.2 Representations and Warranties of Sprint Spectrum. Sprint Spectrum,
individually and when acting as the Servicer, represents and warrants, as of the
Second Restatement Effective Date and as of each date on which a Purchase or
Reinvestment is made as follows:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a limited partnership in good standing under the Laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted.

(b) Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business (including the servicing of the Pool
Receivables) requires such qualifications, licenses or approvals, except where
the failure to be in good standing or to hold any such qualifications, licenses
and approvals could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it and
(ii) has duly authorized by all necessary limited partnership action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party.

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by it when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

-50-



--------------------------------------------------------------------------------

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the performance by it of the
terms hereof and thereof will not (i) violate or result in a default under,
(A) its articles or certificate of incorporation or by-laws, or (B) in the
context of the transactions contemplated by this Agreement and the other
Transaction Documents, any material indenture, agreement or instrument binding
on it, (ii) result in the creation or imposition of any Adverse Claim upon any
of its properties pursuant to the terms of any such indenture, agreement or
instrument except for any Adverse Claim that could not reasonably be expected to
have a Material Adverse Effect or (iii) violate in any material respect any Law
applicable to it or any of its properties.

(f) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the actual knowledge
of the Servicer, threatened against or affecting the Servicer (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect , (ii) seeking to prevent the
servicing of the Receivables relating to any Receivable Pool by it or the
consummation of the purposes of this Agreement or of any of the other
Transaction Documents or (iii) that involve this Agreement or any other
Transaction Document.

(g) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in Article V and filings with the SEC to
the extent required by applicable Law.

(h) Financial Condition. All financial statements of Sprint Corporation and its
Subsidiaries (including the notes thereto) delivered to the Collateral Agent,
the Administrative Agents and each Purchaser Agent pursuant to Section 7.5(a),
present fairly, in all material respects, the actual financial position and
results of operations and cash flows of Sprint Corporation and its Subsidiaries
as of the dates and for the periods presented or provided (other than in the
case of annual financial statements, in each case in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of all interim balance sheets of Sprint Corporation.

(i) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it (including Information Packages furnished by the
Servicer and each report furnished pursuant to Section 7.5(f) and
Section 7.5(j)) in writing (including, without limitation, by electronic

 

-51-



--------------------------------------------------------------------------------

Agreement and (y) that certain account of the Servicer maintained at BofA with
an account number ending in “4491”.

(t) Cap Reserve Account. The Servicer has on behalf of the Sellers established
the Cap Reserve Account and delivered to the Collateral Agent, each
Administrative Agent and each Purchaser Agent a copy of a duly executed Control
Agreement. Neither the Servicer nor any Seller has granted any interest in the
Cap Reserve Account to any Person other than the Collateral Agent (for the
benefit of the Affected Parties), and the Collateral Agent will have the right
to exercise exclusive ownership and control of the Cap Reserve Account in
accordance with the provisions of the Control Agreement.

(u) the Excluded Lease Schedule accurately identifies all leases by loan
sequence number included in the MLS Collateral (as defined in the Intercreditor
Agreement) as of January 31, 2017. No Receivable constitutes MLS Collateral.

ARTICLE VII

GENERAL COVENANTS OF SELLERS AND SERVICER

SECTION 7.1 Affirmative Covenants of the Sellers. From the date hereof until the
Final Payout Date, each Seller shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, its Pool
Receivables and each of the related Contracts, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(b) Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing in each jurisdiction, except (i) in a
transaction permitted under Section 7.3(e)(ii) or (ii) where the failure to
qualify or preserve or maintain such existence, rights, franchises or privileges
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) Inspections. From time to time, upon reasonable prior notice, upon the
reasonable request by an Administrative Agent and during regular business hours,
permit the Collateral Agent, the Administrative Agents and the Purchaser Agents,
or any of their respective representatives to visit and inspect its properties,
to examine and make extracts from its Records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that,
information relating to specific Receivables shall be limited to the Sprint
Information and, during the continuance of an Event of Termination or
Non-Reinvestment Event, such other information (including Subscriber
Confidential Information) that the Collateral Agent or any Administrative Agent
determines in good faith is necessary or desirable to exercise or enforce the
Collateral Agent’s, the Administrative Agents’, the Purchasers’ or the Purchaser
Agents’ rights and remedies

 

-54-



--------------------------------------------------------------------------------

hereunder and in such Receivables; provided further that, unless an Event of
Termination, Non-Reinvestment Event, Collection Control Event or Unmatured Event
of Termination has occurred and is continuing at the time of such inspection,
(i) such Seller shall only be required to reimburse reasonable documented
out-of-pocket costs and expenses related to one such inspection during any
12-month period which inspection shall be requested and scheduled by the
Administrative Agents acting together and (ii) the Collateral Agent, the
Administrative Agents and the Purchaser Agents shall use commercially reasonable
efforts to coordinate any such inspection to minimize disruptions to the Sellers
and avoid duplication of Sellers’ actions required to comply with such
inspection.

(d) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing its Pool
Receivables, Lease Contracts, Lease Devices and Related Assets relating to each
Receivable Pool in the event of the destruction of the originals thereof,
backing up on at least a daily basis on a separate backup computer from which
electronic file copies can be readily produced and distributed to third parties
being agreed to suffice for this purpose), and keep and maintain, or cause to be
kept and maintained, all documents, books, records and other information
necessary or advisable for the collection of its Pool Receivables and Related
Assets, relating to each Receivable Pool, the Lease Contracts and the Lease
Devices (including records adequate to permit the daily identification of
(i) each new Pool Receivable relating to each Receivable Pool and all
Collections relating to each Receivable Pool of and adjustments to each existing
Pool Receivable relating to each Receivable Pool received, made or otherwise
processed on that day, (ii) the portion of the Collections received from each
Obligor that represents (x) Collections of an ISC Receivable from such Obligor,
(y) Collections of a Lease Receivable from such Obligor and (z) Collections of
an SCC Receivable from such Obligor). and (iii) Excluded Lease Receivables.

(e) Performance and Compliance with Pool Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions and covenants required to be observed by it under the Contracts
related to the Pool Receivables relating to each Receivable Pool.

(f) Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its Records (and any original documents
relating thereto), at the address(es) of such Seller referred to in
Section 6.1(l) or, upon 30 days’ prior written notice to the Collateral Agent,
each Administrative Agent, at such other locations in jurisdictions where all
action required by Section 8.5 shall have been taken and completed.

(g) Credit and Collection Policy. Cause the Servicer to service its Pool
Receivables, Related Assets, Lease Contracts and Lease Devices in respect of
each Receivable Pool in accordance with the Credit and Collection Policy in all
material respects and not agree to any material changes thereto except as
permitted under Sections 7.3(c) and 7.5(g).

 

-55-



--------------------------------------------------------------------------------

irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take, in the name of the Sellers, any and all steps which are
necessary or advisable (as determined by the Lease Administrative Agent or the
Collateral Agent) to sell, transfer or dispose of Lease Returned Devices and to
apply the proceeds thereof as Collections in accordance with Article III at any
time when an Event of Termination, Collection Control Event or Non-Reinvestment
Event has occurred and is continuing.

(r) Certain Governmental Fees, Surcharges and Taxes. With respect to any portion
of a Receivable attributable to governmental fees, surcharges or taxes, the
Sellers shall pay (or cause to be paid) such governmental fees, surcharges or
taxes to the applicable Governmental Authority when due in accordance with
Applicable Law (except for any such governmental fees, surcharges or taxes that
(x) are being appropriately contested in good faith by appropriate proceedings
and with respect to which adequate reserves in conformity with GAAP have been
provided or (y) are not, individually or in the aggregate, material in amount or
scope and are promptly paid following notice from a Governmental Authority), and
none of the Collateral Agent, any Administrative Agent, any Purchaser Agent or
any Purchaser shall have any obligation to make any such payment or shall have
any other responsibility with respect thereto. The Sellers’ obligations under
this clause (r) are joint and several with the obligations of the Servicer under
Section 7.4(n).

(s) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures will be maintained and enforced by or on behalf of the Sellers that
are designed to promote and achieve compliance, by the Sellers and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.

(t) Accounting Treatment. The Sellers shall provide the Collateral Agent and
each Administrative Agent with written notice delivered not less than 20 days
prior to the last day of each fiscal quarter or fiscal year, if the Receivables
relating to any Receivable Pool will not be included on the consolidated balance
sheet of Sprint Corporation for purposes of GAAP as of such date.

            SECTION 7.2 Reporting Requirements of the Sellers. From the date
hereof until the Final Payout Date, each Seller shall furnish to the Collateral
Agent and each Administrative Agent:

(a) Financial Statements. As soon as available and in any event within 75 days
after the end of its fiscal year, copies of the unaudited annual income
statement and balance sheet of such Seller, prepared in conformity with GAAP.

(b) Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Non-Reinvestment Event, Collection
Control Event, Amdocs Performance Event or Amdocs Event, accompanied by a
written statement of an appropriate officer of the Sellers setting forth details
of such event and the action that any Seller proposes to take with respect
thereto, such notice to be provided promptly (but not later than two
(2) Business Days) after actual knowledge of such event

 

-58-



--------------------------------------------------------------------------------

by any Responsible Officer, and in the case of an Amdocs Event, the period of
time, if any, during which the Amdocs Sub-Servicing Agreement requires Amdocs to
continue servicing and collecting the Pool Receivables on substantially the same
terms as in effect prior to such Amdocs Event. As promptly as practicable
following any Reporting Date (but no later than two (2) Business Days after such
Reporting Date), notice if the Cap Pool Holdback Amount is less than the then
current Cap Reserve Amount as of such Reporting Date, which notice shall specify
the amount of such deficiency.

(c) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of any Seller as the Collateral Agent, any
Administrative Agent or any Purchaser Agent may from time to time reasonably
request relating to the Sellers, the transactions contemplated hereby and the
Pool Receivables, Related Assets, Lease Contracts and Lease Devices in order to
protect the interests of the Collateral Agent, any Administrative Agent, any
Purchaser Agent or any Purchaser under or as contemplated by this Agreement or
any other Transaction Document, to comply with any Law or any regulatory
authority or to confirm the Sellers’ and the Servicer’s compliance with the
terms of this Agreement; provided that, information relating to specific
Receivables shall be limited to the Sprint Information and, during the
continuance of an Event of Termination or Non-Reinvestment Event, such other
information (including Subscriber Confidential Information) that the Collateral
Agent, any Administrative Agent determines in good faith is necessary or
desirable to exercise or enforce its, the Purchasers’ and the Purchaser Agents’
rights and remedies hereunder and in such Receivables.

(d) Notices Under Sale Agreement. A copy of each notice received by any Seller
from any Originator pursuant to any provision of the Sale Agreement.

(e) ERISA. Written notice of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Seller or any of its ERISA Affiliates in an aggregate amount
exceeding $200,000,000; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
Seller shall be considered as reasonably expected to result in a Material
Adverse Effect.

(f) Excluded Lease Receivables. On or prior to the Reporting Date, the Sellers
shall deliver (or shall cause to be delivered) to the Collateral Agent and each
Administrative Agent, an electronic file listing, and describing in reasonable
detail, each Lease Receivable and Excluded Lease Receivable with a flag or other
notation identifying each Excluded Lease Receivable, in each case, as of the
Cut-Off Date for the applicable Settlement Period in form and substance
reasonably acceptable to the Collateral Agent and each Administrative Agent.

SECTION 7.3 Negative Covenants of the Sellers. From the date hereof until the
Final Payout Date, no Seller shall:

 

-59-



--------------------------------------------------------------------------------

(e) Name Change, Mergers, Acquisitions, Sales, etc. (i) Change its name or the
location of any office at which Records are maintained, (ii) be a party to any
merger or consolidation, or purchase or otherwise acquire all or substantially
all of the assets or any stock of any class of, or any partnership or joint
venture interest in, any other Person (other than another Seller; provided, that
it will deliver to the Collateral Agent and each Administrative Agent notice
thereof and an updated Schedule II and an updated Schedule 6.1(l) to this
Agreement and an updated Annex 1 and Annex 3 to the Sale Agreement, in each
case, on or prior to the date of such consolidation, merger, sale lease or
transfer (and Schedule II, Schedule 6.1(l), Annex 1, and Annex 3, as applicable,
shall be deemed to be updated automatically upon the delivery of such annexes
and schedules)), or, except in the ordinary course of its business, sell,
transfer, convey, contribute or lease all or any substantial part of its assets,
or sell or assign with or without recourse any Pool Receivables or any interest
therein (other than pursuant hereto and to the Sale Agreement) to any Person
(other than another Seller) or (iii) have any Subsidiaries.

(f) Deposits to Accounts. Subject to Section 7.4(g), deposit or otherwise
credit, or cause or permit to be so deposited or credited, or direct any Obligor
to deposit or remit, any Collection or proceeds thereof (other than as remitted
to Seller pursuant to Section 1.3(a)(ii) hereof) to any account not covered by a
Lock-Box Agreement.

(g) Debt and Business Activity. Incur, assume, guarantee or otherwise become
directly or indirectly liable for or in respect of any Debt or other obligation,
purchase any asset (or make any investment by share purchase loan or otherwise)
or engage in any other activity (whether or not pursued for gain or other
pecuniary advantage), in any case, other than as will occur in accordance with
this Agreement or the other Transaction Documents and as is permitted by its
certificate of formation and limited liability company agreement.

(h) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate structure (other than in connection with a
transaction permitted under Section 7.3(e)(ii)) or make any other change such
that any financing statement filed or other action taken to perfect the
Collateral Agent’s interests under this Agreement would become seriously
misleading or would otherwise be rendered ineffective, unless the Sellers shall
have given each Administrative Agent, the Collateral Agent and each Purchaser
Agent not less than thirty (30) days’ prior written notice of such change and
shall have cured such circumstances. No Seller shall amend or otherwise modify
or waive its limited liability company agreement or any of its other
organizational documents or any provision thereof without the prior written
consent of the Collateral Agent and each Administrative Agent.

(i) Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause any Pool Receivable, together with the Related Assets,
relating to any Receivable Pool, the Lease Contracts or any Lease Device not to
be owned by it free and clear of any Adverse Claim (other than any Permitted
Adverse Claim or Adverse Claim arising under any Transaction Document or solely
as the result of any action taken by any Purchaser (or any assignee thereof),
any Purchaser Agent, the Collateral Agent or by the applicable Administrative
Agent); or take any action that could

 

-61-



--------------------------------------------------------------------------------

reimburse the reasonable documented out-of-pocket costs and expenses related to
one such inspection during any 12-month period, which inspection shall be
requested and scheduled by the Administrative Agents acting together and
(ii) the Collateral Agent, the Administrative Agents and the Purchaser Agents
shall use commercially reasonable efforts to coordinate any such inspection to
minimize disruptions to the Servicer and avoid duplication of Servicer’s actions
required to comply with such inspection.

(d) Keeping of Records and Books of Account; Delivery; Location of Records.
Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables, Lease Contracts, Lease Devices, Lease
Returned Devices and Related Assets relating to each Receivable Pool in the
event of the destruction of the originals thereof, backing up on at least a
daily basis on a separate backup computer from which electronic file copies can
be readily produced and distributed to third parties being agreed to suffice for
this purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records and other information necessary or advisable for the
collection of all Pool Receivables, Lease Returned Devices and Related Assets
relating to each Receivable Pool, the Lease Contracts and the Lease Devices
(including records adequate to permit the daily identification of (i) each new
Pool Receivable relating to each Receivable Pool and all Collections relating to
each Receivable Pool of and adjustments to each existing Pool Receivable
received, made or otherwise processed on that day) and, (ii) the portion of the
Collections received from each Obligor that represents (x) Collections of an ISC
Receivable from such Obligor, (y) Collections of a Lease Receivable from such
Obligor and (z) the Collections of an SCC Receivable from such Obligor and
(iii) Excluded Lease Receivables. In addition, it shall keep its principal place
of business and chief executive office, and the offices where it keeps the
Records (and any original documents relating thereto), at the address(es)
referred to in Annex 1 of the Sale Agreement or at such other address(es) as set
forth in the Sale Agreement or, upon thirty (30) days’ prior written notice to
the Collateral Agent and each Administrative Agent and each Purchaser Agent, at
such other locations in jurisdictions where all action required by Section 8.5
hereof shall have been taken and completed.

(e) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Pool Receivables relating to each Receivable Pool.

(f) Credit and Collection Policy. Comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable, the related
Contract and the other Related Assets in respect of each Receivable Pool, the
Lease Devices and the servicing and collection thereof.

(g) Collections. Instruct all Obligors to cause all Collections of Pool
Receivables, the Related Assets in respect of each Receivable Pool and the Lease
Contracts to be deposited directly in a Lock-Box Account covered by a Lock-Box
Agreement. In the event the Servicer or its Affiliates receive any Collections,
they will

 

-64-



--------------------------------------------------------------------------------

(f) Agreed Upon Procedures Report. Not later than three (3) months after the end
of each fiscal year of the Servicer (at the sole cost and expense of the
Servicer), a copy of an agreed upon procedures report of an accounting firm or
consulting firm reasonably acceptable to the Collateral Agent and each
Administrative Agent, addressed to the Collateral Agent, each Administrative
Agent and each Purchaser Agent and setting forth the results of such firm’s
performance of agreed upon procedures with respect to the performance of the
Servicer for the prior fiscal year or twelve (12) month period, as requested by
the Collateral Agent or any Administrative Agent. The scope of the above agreed
upon procedures report shall be as reasonably requested by the Collateral Agent
and each Administrative Agent. Notwithstanding the foregoing, so long as no
Event of Termination, Collection Control Event or Non-Reinvestment Event has
occurred and is continuing, the Servicer shall not be required to deliver the
foregoing agreed upon procedures report more than once in twelve (12) month
period.

(g) Change in Credit and Collection Policy or Business. At least thirty
(30) days prior to (i) the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice
(A) indicating such change or amendment and (B) if such proposed change or
amendment could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Pool Receivables or decrease the credit
quality of any newly created Pool Receivables (in each case, taken as a whole),
requesting the Collateral Agent’s, each Administrative Agent’s and each
Purchaser Agent’s consent thereto.

(h) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Servicer or Sprint Corporation, as
the Collateral Agent, any Administrative Agent or any Purchaser Agent may from
time to time reasonably request relating to the Sellers, the transactions
contemplated hereby, the Pool Receivables, the Related Assets, the Lease
Contracts and Lease Devices in order to protect the interests of the Collateral
Agent, the applicable Administrative Agent, any Purchaser Agent or any Purchaser
under or as contemplated by this Agreement or any other Transaction Document or
to comply with any Law or any regulatory authority; provided that, information
relating to specific Receivables shall be limited to the Sprint Information and,
during the continuance of an Event of Termination or Non-Reinvestment Event,
such other information (including Subscriber Confidential Information) that the
Collateral Agent or the applicable Administrative Agent determines in good faith
is necessary or desirable to exercise or enforce its, the Purchasers’ and the
Purchaser Agents’ rights and remedies hereunder and in such Receivables.

(i) Servicing Programs. If a license or approval is required for the Collateral
Agent’s, any Administrative Agent’s or such successor Servicer’s use of any
software or other computer program used by Sprint Spectrum in the servicing of
the Receivables, then, following delivery of a Successor Notice, Sprint Spectrum
shall at its own expense make reasonable efforts to arrange for the Collateral
Agent, such Administrative Agent or such successor Servicer to receive any such
required license or approval.

 

-69-



--------------------------------------------------------------------------------

(j) Excluded Lease Receivables. On or prior to the Reporting Date, the Servicer
shall deliver to the Collateral Agent and each Administrative Agent, an
electronic file listing, and describing in reasonable detail, each Lease
Receivable and Excluded Lease Receivable with a flag or other notation
identifying each Excluded Lease Receivable, in each case, as of the Cut-Off Date
for the applicable Settlement Period in form and substance reasonably acceptable
to the Collateral Agent and each Administrative Agent.

SECTION 7.4 Negative Covenants of Sprint Spectrum. From the date hereof until
the Final Payout Date, Sprint Spectrum, individually and when acting as the
Servicer, shall not:

(b) Extension or Amendment of Receivables. Except as permitted under
Section 8.2(b), extend, amend or otherwise modify the terms of any Pool
Receivable or amend, modify or waive any term or condition of any related
Contract (including without limitation in respect of any ISC Contract, the
Designated Installment Payment Term or the terms of the ISC Upgrade Program and
including without limitation in respect of any Lease Contract, the Designated
Lease Payment Term or the terms of the Lease Upgrade Program), in each case
unless on or prior to the date of any such extension, amendment or modification,
a corresponding Deemed Collection payment in respect of the related Pool
Receivable is made in connection therewith. Without limiting the foregoing and
notwithstanding any right it may have to do so under the terms of any Lease
Contract, the Servicer shall not discontinue (or permit to be discontinued) the
leasing program under which the Lease Receivables were originated if doing so
would result in the forgiveness of the remaining payments due under any Lease
Contract.

(c) Change in Credit and Collection Policy, Upgrade Policy or Business. (i) Make
or consent to any change in the Credit and Collection Policies if such proposed
change or amendment could reasonably be expected to adversely affect the value,
validity, collectability or enforceability of the Pool Receivables or decrease
the credit quality of any newly created Pool Receivables (in each case, taken as
a whole), (ii) make or consent to any change in the ISC Upgrade Program (x) if
such proposed change or amendment could reasonably be expected to result in a
Material Adverse Effect, or (y) in any manner which could permit an Obligor to
elect to have a right to trade in its qualifying ISC Device in satisfaction of
such ISC Receivable after the date that such Obligor entered into an ISC
Contract, in each case without the prior written consent of the Collateral
Agent, each Administrative Agent and each Purchaser Agent, unless prior to
making or consenting to such change or amendment, a corresponding Deemed
Collection payment in respect of such ISC Receivable has been made, (iii) make
or consent to any change in the Lease Upgrade Program (x) if such proposed
change or amendment could reasonably be expected to result in a Material Adverse
Effect, or (y) in any manner which could permit an Obligor to elect to have a
right to return or trade in its qualifying Lease Device in satisfaction of such
Lease Receivable after the date that such Obligor entered into an Lease
Contract, in each case without the prior written consent of the Collateral
Agent, each Administrative Agent and each Purchaser Agent, unless on or prior to
the date of making or consenting to such change or amendment, a corresponding
Deemed Collection payment in respect of such Lease Receivable has been made, or
(iv)

 

-70-



--------------------------------------------------------------------------------

Lock-Box Agreement (“Non Lock-Box Receivables”); provided, that the aggregate
Unpaid Balance of all Eligible Receivables that are Non Lock-Box Receivables
relating to any Receivable Pool does not exceed 8.00% of the aggregate Unpaid
Balance of all Eligible Receivables in respect of such Receivable Pool at any
time.

SECTION 8.8 Clean-up Call. At any time that the aggregate Purchasers’ Total
Investment in respect of all three Receivable Pools is less than 10% of the
aggregate Purchasers’ Total Commitment in respect of all three Receivable Pools
in effect on the date hereof, the Servicer may, upon ten (10) Business Days’
prior written notice to the Collateral Agent, the Administrative Agents,
repurchase all Receivables, Related SecurityAssets and Collections from the
Purchasers relating to the Receivable Pools at a price equal to the outstanding
Purchasers’ Total Investment and all Obligations and other amounts owing to the
Collateral Agent, the Administrative Agents and the other Affected Parties as of
the effective date of such repurchase; provided, however, that no such
repurchase shall occur unless, prior thereto, or concurrently therewith, the
aggregate Purchasers’ Total Commitment in respect of all three Receivable Pools
has been reduced to zero in accordance with Section 3.2(c). Such repurchase
price in respect of the Receivables relating to each Receivable Pool shall be
paid in cash by deposit to a Lock-Box Account and shall be deemed to be
“Collections” for all purposes.

SECTION 8.9 Cap Reserve Account; Cap Pool Hold-Back Amount; Calculation Agents.
(b) On and after the Restatement Effective Date, the Servicer shall cause to be
maintained, in the name of a Seller and subject to a Control Agreement, a
deposit account at an Eligible Bank, bearing a designation clearly indicating
that the funds deposited therein are held for the benefit and security of the
Collateral Agent for the benefit of the Affected Parties (the “Cap Reserve
Account”). If, at any time, the Cap Reserve Account ceases to be maintained with
an Eligible Bank, such Seller shall, as promptly as practicable and in any event
within thirty (30) days after it, any Originator, any Seller or Sprint
Corporation has actual knowledge thereof, (i) establish a new Cap Reserve
Account with a depository institution that is an Eligible Bank, (ii) transfer
any amounts held in the existing Cap Reserve Account to such new Cap Reserve
Account, and (iii) cause such Eligible Bank to enter into a Control Agreement.
After the occurrence and during the continuance of an Event of Termination, a
Non-Reinvestment Event or a Collection Control Event, the Collateral Agent shall
be entitled to deliver a “Notice of Exclusive Control” under and as defined in
the Control Agreement, whereupon the Cap Reserve Account shall be in the sole
dominion and control of the Collateral Agent for the benefit and security of the
Affected Parties. The Collateral Agent shall not deliver a “Notice of Exclusive
Control” under and as defined in the Control Agreement except after the
occurrence and during the continuation of an Event of Termination, a
Non-Reinvestment Event or a Collection Control Event. The Control Agreement
shall be effective to give the Collateral Agent “control” of the Cap Reserve
Account within the meaning of Section 9-104 of the UCC.

 

-82-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SPRINT SPECTRUM L.P., individually and as the Servicer
By:                                     
                                                             Name: Tarek A.
RobbiatiJanet M. Duncan Title: Treasurer

 

S-1



--------------------------------------------------------------------------------

SFE 1, LLC SFE 2, LLC SFE 3, LLC SFE 4, LLC SFE 5, LLC SFE 6, LLC SFE 7, LLC SFE
8, LLC SFE 9, LLC SFE 10, LLC SFE 11, LLC SFE 12, LLC SFE 13, LLC SFE 14, LLCSFE
15, LLC, each as a Seller By:                                     
                                                             Name: Tarek A.
RobbiatiJanet M. Duncan Title: Treasurer

 

S-2



--------------------------------------------------------------------------------

“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable (a) as to which any payment, or part thereof, (i) with respect to any
SCC Pool Receivable, remains unpaid for more than 60 days from the original due
date for such payment, (ii) with respect to any ISC Pool Receivable, is in
collections under the Credit and Collection Policy, and (iii) with respect to
any Lease Pool Receivable, is in collections under the Credit and Collection
Policy; or (b) which, consistent with the Credit and Collection Policy, is or
should have been classified as delinquent or past due by the applicable
Originator or the Servicer; provided, that once a Pool Receivable has been
written off as uncollectible it shall no longer be a Delinquent Receivable.

“Designated Financial Officer” means, at any time, the treasurer, assistant
treasurer or controller of Sprint Spectrum or Sprint Corporation.

“Designated Installment Payment Term” means, in respect of any ISC Contract
relating to an ISC Receivable, a term with either 12 or 24 total required equal
monthly installment payments, which installment payments are not subject to
reduction, cancellation, termination or set-off, except in the case of an ISC
Upgrade Receivable, for the ability of the related Obligor to terminate the ISC
Contract giving rise to such ISC Upgrade Receivable after such Obligor has fully
paid the Required Monthly Installment Payments under such ISC Contract.

“Designated Lease Payment Term” means, in respect of any Lease Contract relating
to Lease Receivable, a term with either 12 orto 24 total required equal monthly
lease payments, which lease payments are not subject to reduction, cancellation,
termination or set-off, except in the case of a Lease Upgrade Receivable, for
the ability of the related Obligor to terminate the Lease Contract giving rise
to such Lease Upgrade Receivable after such Obligor has fully paid the Required
Monthly Lease Payments under such Lease Contract.

“Dilution” means, as of any date of determination, with respect to any Pool
Receivable, the amount by which the Unpaid Balance of such Pool Receivable is
either (a) reduced or canceled as a result of (i) any defective, rejected or
returned merchandise or services, any cash discount, or any failure by the
Originators to deliver any merchandise or services or otherwise perform under
the underlying contract or invoice, (ii) any change in or cancellation of any of
the terms of such contract or invoice or any other adjustment by the Originators
which reduces the amount payable by the Obligor on the related Receivable, or
(iii) any setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related transaction or an unrelated
transaction) or (b) subject to any specific dispute, offset, counterclaim or
defense whatsoever between the Obligor and any Seller, any Originator, Servicer,
Sprint Spectrum, Sprint Corporation or any Affiliate thereof, in each case,
other than solely and directly arising from the credit-worthiness of the related
Obligor or as a result of discharge in bankruptcy with respect to such Obligor.

“DSO Factor” means in respect of the SCC Receivable Pool, as of any date of
determination, the quotient of (a) the sum of (x) the Days Sales Outstanding
divided by 30, plus (y) one (1.00), divided by (b) four (4.00).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of

 

Appendix A-10



--------------------------------------------------------------------------------

ISC Receivable Pool, exceeds (b) 10.00% of the aggregate Unpaid Balance of all
Eligible Receivables in the ISC Receivable Pool at such time; provided that, in
the case of an Obligor with one or more Affiliated Obligors, the Concentration
Limit for such Obligor shall be treated as if such Obligor and its Affiliated
Obligors were one Obligor.

“Excess Obligor Concentration Amount” means in respect of any Receivable Pool,
as of any date of determination, the aggregate of the amounts determined for
each Obligor by which (a) the aggregate Unpaid Balance of all Eligible
Receivables in such Receivable Pool owed by such Obligor or an Affiliate of such
Obligor at such time, exceeds (b) the Concentration Limit in respect of such
Receivable Pool for such Obligor at such time.

“Excluded Originator” is defined in Section 13.18.

“Excluded Lease Receivable” means any right to payment or other indebtedness
arising from the lease of (but not a retail installment contract for) an iPhone
6, iPhone 6 Plus, iPhone 6s or iPhone 6s Plus or any later model of wireless
smart-phone device manufactured by Apple Inc. or its subsidiaries. Lease
Receivable (as defined without giving effect to clause (b) in the proviso to the
definition of such term) that meets all the following criteria: (a) the related
Lease Device is an Apple iPhone™; (b) such Lease Receivable constitutes a
Tranche 2 MLS Customer Receivable under, and as defined in, the Intercreditor
Agreement; and (c) either (i) such Lease Receivable is listed on the Excluded
Lease Schedule and identified therein as a Tranche 2 MLS Customer Receivable (as
defined in the Intercreditor Agreement), or (ii) such Lease Receivable arose
from the termination of a Lease Receivable listed on the Excluded Lease Schedule
in connection with the related Obligor’s exchange of such terminated Lease
Receivable’s related Lease Device for a Next Generation Device (as defined in
the Intercreditor Agreement) that constitutes the Lease Device subject of the
new Lease Receivable pursuant to the Sprint Parties’ “iPhone Forever™” Lease
Upgrade Program.

“Excluded Lease Schedule” means that certain electronic schedule of excluded
lease receivables titled MLS_T2_leases_0131.zip and delivered by the Servicer to
the Collateral Agent and each Administrative Agent by email on February 2, 2017.

“Excluded Taxes” means (i) any Taxes based upon, or measured by, any Affected
Party’s net income, net receipts, net profits, net worth or capital (including
franchise or similar Taxes imposed in lieu of such Taxes), but only to the
extent such Taxes are imposed by a taxing authority (a) in a jurisdiction (or
political subdivision thereof) in which such Affected Party has its principal
office or under the laws of which such Affected Party is organized or
incorporated, (b) in a jurisdiction (or political subdivision thereof) in which
such Affected Party does business, or (c) in a jurisdiction (or political
subdivision thereof) in which such Affected Party maintains a lending office (or
branch), (ii) any franchise Taxes, branch Taxes or branch profits Taxes imposed
by the United States or any similar Taxes imposed by any jurisdiction (or
political subdivision thereof) described in clause (i) or in which any of each
Seller or the Servicer is located, (iii) with regard to any Affected Party, any
withholding Tax to the extent it is (a) imposed on amounts payable to such
Affected Party because such Affected Party designates a new lending office,
except to the extent that such Affected Party was entitled, at the time of
designation of a new lending office, to receive amounts in respect of such Taxes
from any of each Seller or the Servicer, as applicable, pursuant to Section 3.3,
(b) attributable to such

 

Appendix A-19



--------------------------------------------------------------------------------

and (II) (1) has prior experience as an independent manager for a company whose
charter documents required the unanimous consent of all independent managers
thereof before such company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (2) has at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

“Information” is defined in Section 13.8(e).

“Information Package” is defined in Section 3.1(a).

“Initial Cash Purchase Price” is defined in Section 1.1.

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of November 19, 2015,December 8, 2016, among (i) the
Administrative Agents, (ii) the Collateral Agent, (iii) Mizuho Bank, Ltd, as MLS
collateral agent, (iv) the Subsidiaries of Sprint Corporation party thereto as
transferors, originators and lessees, and (v) Sprint Spectrum, as servicer and
originator, as amended from time to time.

“Investment” means in respect of any Receivable Pool, as of any date of
determination, with respect to any Purchaser, the aggregate of the amounts paid
to, or for the account of, the Sellers in connection with all Purchases of
Receivables relating to such Receivable Pool funded by such Purchaser pursuant
to Section 1.1, as reduced from time to time by Collections distributed to such
Purchaser (or to its Purchaser Agent for such Purchaser’s account) in respect of
such Receivable Pool and applied on account of such Purchaser’s Investment in
respect of such Receivable Pool pursuant to Sections 1.3 and 2.2; provided, that
if such Purchaser’s Investment in respect of such Receivable Pool shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Purchaser’s Investment in respect of such Receivable Pool shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

“Investment Company Act” means the Investment Company Act of 1940.

“ISC” means installment sales contract.

“ISC Administrative Agent” means Mizuho, in its capacity as administrative agent
for the Affected Parties in connection with the ISC Receivable Pool and the
Related Assets as set forth herein and in the other Transaction Documents.

“ISC Advance Rate” means as of any date of determination, in respect of any ISC
Receivable, the applicable “Advance Rate” set forth in the ISC Advance Rate
Matrix corresponding to such ISC Receivable as of such date of determination,
based upon the Unpaid Balance of such ISC Receivable.

“ISC Advance Rate Matrix” means the ISC Advance Rate Matrix attached as Schedule
V to this Agreement as may be amended from time to time with the consent of all
Purchasers.

 

Appendix A-22



--------------------------------------------------------------------------------

“Pro Rata Share” means, in respect of any Receivable Pool, a fraction, expressed
as a percentage, (x) the numerator of which is the aggregate amount of all Pool
Commitments in respect of such Receivable Pool, and (y) the denominator of which
is the aggregate amount of the Pool Commitments for all Receivable Pools.

“Program Information” is defined in Section 13.8(a)(i).

“Purchase” is defined in Section 1.1.

“Purchase Date” is defined in Section 1.2(b).

“Purchase Facility” means the receivables purchase facility evidenced by this
Agreement.

“Purchase Termination Date” means the earliest of (a) November 19, 2017,2018,
(b) ten (10) Business Days following the date of receipt by each of the other
parties to this Agreement of a written notice of termination provided by the
Sellers (or the Servicer on their behalf) and (c) the occurrence of an Event of
Termination, Collection Control Event or Non-Reinvestment Event.

“Purchaser” means each Conduit Purchaser and each Committed Purchaser, as
applicable.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and listed as such as set forth on the signature pages of this Agreement
or any other Person who becomes a party to this Agreement as a Purchaser Agent
in accordance with this Agreement.

“Purchaser Group” means each group consisting of a Purchaser Agent, its related
Committed Purchasers, each Conduit Purchaser, if any, administered or
represented by such Purchaser Agent and each Liquidity Provider and Enhancement
Provider related to any such Conduit Purchaser.

“Purchaser Group Commitment” means in respect of any Receivable Pool, at any
time with respect to any Purchaser Group, the aggregate Pool Commitments in
respect of such Receivable Pool of all Committed Purchasers at such time in such
Purchaser Group.

“Purchaser Group Investment” means in respect of any Receivable Pool, at any
time with respect to any Purchaser Group, the aggregate Investments in respect
of such Receivable Pool of all Purchasers at such time in such Purchaser Group.

“Purchasers’ Pool Commitment” means, in respect of any Receivable Pool, the
aggregate Pool Commitments in respect of such Receivable Pool of all Committed
Purchasers at such time.

“Purchasers’ Pool Investment” means, in respect of a Receivable Pool, at any
time, the aggregate Investments of all Purchasers in respect of such Receivable
Pool.

“Purchasers’ Total Commitment” means, at any time, the aggregate Purchasers’
Pool Commitments in respect of all Receivable Pools of all Committed Purchasers
at such time.

 

Appendix A-34